






Exhibit 10.58


[Coca-Cola Refreshments Letterhead]




December 12, 2012




Mr. Glen Walter
Atlanta, Georgia


Dear Glen,


We are delighted to confirm your new position as President & Chief Operating
Officer, Coca-Cola Refreshments USA, Inc., job grade 21, with an effective date
of January 1, 2013. You will report to me. The information contained in this
letter provides details of your new position.


•
Your principal place of assignment will be Atlanta, Georgia.



•
Your annual base salary for your new position will be determined during the
normal rewards cycle in February 2013, with any increase to be effective April
1, 2013.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. Your target annual incentive for 2013 will be 100% of gross
annual salary



•
Your 2012 annual incentive will be determined at your current annual incentive
target. The actual amount of an incentive award may vary and is based on
individual performance and the financial performance of the Company. The plan
may be modified from time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive equity awards within
guidelines for the job grade assigned to your position and based upon your
personal performance, Company performance, and leadership potential to add value
to the Company in the future. Currently, the award is delivered 60% stock
options and 40% Performance Share Units. As a discretionary program, the award
timing, frequency, size and distribution between stock options and PSUs are
variable.

 






--------------------------------------------------------------------------------










Mr. Glen Walter
Page 2
December 12, 2012


•
You will be expected to maintain share ownership pursuant to the Company’s share
ownership guidelines at a level equal to 4 times your base salary. Because this
represents an increase from your prior target level, you will have an additional
2 years, or until December 31, 2018, to meet your requirement. You will be asked
to provide information in December each year on your progress toward your
ownership goal, and that information will be reviewed with the Compensation
Committee of the Board of Directors the following February.



•
You will continue to be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $10,000 annually, subject to taxes and
withholding.



•
You are eligible for the Emory Executive Health benefit which includes a
comprehensive physical exam and one-on-one medical and lifestyle management
consultation.



•
If you have not done so already, you are required to enter into the Agreement on
Confidentiality, Non-Competition, and Non-Solicitation, effective immediately
(enclosed).





I feel certain that you will find challenge, satisfaction and opportunity in
this new role and as we continue our journey toward the 2020 Vision. Should you
have any questions about the foregoing, please call Ceree Eberly at
404-676-3336.


Sincerely,


/s/ Steve Cahillane


Steve Cahillane




cc:     Ceree Eberly
Executive Compensation


Enclosure:     Agreement on Confidentiality, Non-Competition, and
Non-Solicitation




--------------------------------------------------------------------------------




Exhibit 10.58


AGREEMENT ON CONFIDENTIALITY,
NON-COMPETITION, AND NON-SOLICITATION


In consideration of my employment, or my continued employment, by The Coca‑Cola
Company, a Delaware corporation, I agree as follows:


1.    Definitions. For the purposes of this Agreement, the following definitions
apply:


(a)    “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to The Coca‑Cola Company and/or its subsidiaries
and affiliates (collectively “the Company”) and not generally known to
competitors of the Company or other outsiders, regardless of whether the
information is in print, written, or electronic form, retained in my memory, or
has been compiled or created by me, including, but not limited to, technical,
financial, personnel, staffing, payroll, computer systems, marketing,
advertising, merchandising, product, vendor, or customer data, or other
information similar to the foregoing;


(b)    “Trade Secret” means all information, without regard to form, including,
but not limited to, technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information: (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a "trade secret(s)" under the common law or statutory law of the
State of Delaware.


(c)    “Customer” means anyone who is or was a customer of the Company during my
employment with The Coca‑Cola Company, or is a prospective customer of the
Company to whom the Company has made a presentation (or similar offering of
services) within the one-year period immediately preceding the termination of my
employment with The Coca‑Cola Company or, if my






--------------------------------------------------------------------------------




employment has not terminated, the one-year period immediately preceding any
alleged violation of this Agreement.


2.    Acknowledgement. My services for The Coca‑Cola Company are of a special,
unique, extraordinary, and intellectual character, and are performed on behalf
of the Company throughout the world. So long as I shall remain in the employ of
The Coca‑Cola Company, I shall devote my whole time and ability to the service
of the Company in such capacity as The Coca‑Cola Company shall from time to time
direct, and I shall perform my duties faithfully and diligently. I acknowledge
that the rendering of services to the Company’s Customers necessarily requires
the disclosure of the Company’s Confidential Information and Trade Secrets to
me. In addition, in the course of my employment with The Coca‑Cola Company, I
will develop a personal acquaintanceship and relationship with certain of the
Company’s Customers, and a knowledge of those Customers’ affairs and
requirements, which may constitute a significant contact between the Company and
such Customers. Finally, the Customers with whom I will have business dealings
on behalf of the Company are located throughout the world. I further acknowledge
that the provisions in this Agreement, including, but not limited to, the
restrictive covenants and choice-of-law provision, are fair and reasonable, that
enforcement of the provisions of this Agreement will not cause me undue
hardship, and that the provisions of this Agreement are necessary and
commensurate with the need to protect the Company’s legitimate business
interests from irreparable harm, including, but not limited to, its established
goodwill and proprietary information. In the event that I breach, I threaten in
any way to breach, or it is inevitable that I will breach any of the provisions
of this Agreement, damages shall be an inadequate remedy and The Coca‑Cola
Company shall be entitled, without bond, to injunctive or other equitable
relief. The Coca‑Cola Company’s rights in this respect are in addition to all
rights otherwise available at law or in equity.


3.    Non-Competition and Non-Solicitation. I agree that while I am in The
Coca‑Cola Company’s employ and for two years after the later of (i) the
termination of my employment with The Coca‑Cola Company for any reason
whatsoever, or (ii) the termination of any and all payment obligations owing by
The Coca‑Cola Company to me, I shall not, directly or indirectly, except on
behalf of or with the prior written consent of The Coca‑Cola Company:
    






--------------------------------------------------------------------------------




(a)    enter into or maintain an employment, contractual, or other relationship
to render any services of substantially the same as those I performed for the
Company during the last two years of my employment by the Company with (i) any
person or entity in competition with the Company, or (ii) any Customer of the
Company with whom I had business dealings during the last two years of my
employment with The Coca‑Cola Company;


(b)    solicit or encourage, or attempt to solicit or encourage, any Customer to
do business of the type performed by the Company or to persuade any Customer to
do business with any person or entity in competition with the Company or to
reduce the amount of business which any such Customer has customarily done or
contemplates doing with the Company, whether or not the relationship between the
Company and such Customer was originally established in whole or in part through
my efforts; provided, however, that the Customer solicited is one with which I
had business dealings on the Company’s behalf during the last two years of my
employment with The Coca‑Cola Company; or


(c)    solicit or encourage, or attempt to solicit or encourage, any person who
is or at any time during the one-year period immediately preceding the
termination of my employment with The Coca‑Cola Company was an employee of the
Company with whom I had business dealings during the last two years of my
employment with The Coca‑Cola Company to terminate his or her employment with
the Company or to accept employment with any other person or entity.


4.    Confidential Information and Trade Secrets.


(a)    During my employment with The Coca‑Cola Company, I will acquire and have
access to the Company’s Confidential Information. I agree that while I am in The
Coca‑Cola Company’s employ and for two years after the later of (i) the
termination of my employment with The Coca‑Cola Company for any reason
whatsoever, or (ii) the termination of any and all payment obligations owing by
The Coca‑Cola Company to me, I shall hold in confidence all Confidential
Information of the Company and will not disclose, publish, or make use of such
Confidential Information, directly or indirectly, unless compelled by law and
then only after providing written notice to The Coca‑Cola Company. If I have any
questions regarding what data or information would be considered by the Company
to be Confidential Information, I agree to contact the appropriate person(s) at
the Company for written clarification; and






--------------------------------------------------------------------------------






(b)    During my employment with The Coca‑Cola Company, I will also acquire and
have access to the Company’s Trade Secrets. I acknowledge that the Company has
made and will continue to make reasonable efforts under the circumstances to
maintain the secrecy of its Trade Secrets. I agree to hold in confidence all
Trade Secrets of the Company that come into my knowledge during my employment
with The Coca‑Cola Company and shall not directly or indirectly disclose,
publish, or make use of at any time such Trade Secrets for so long as the
information remains a Trade Secret. If I have any questions regarding what data
or information constitutes a Trade Secret, I agree to contact the appropriate
person(s) at the Company for written clarification.


(c)    Nothing in this Paragraph 4 shall be interpreted to diminish the
protections afforded Trade Secrets and/or Confidential Information under
applicable law.


5.    Company Property. Upon leaving the employ of The Coca‑Cola Company, I
shall not take with me any written, printed, or electronically stored Trade
Secrets, Confidential Information, or any other property of the Company obtained
by me as a result of my employment, or any reproductions thereof. All such
Company property and all copies thereof shall be surrendered by me to the
Company on my termination or at any time upon request of the Company.


6.    Inventions, Discoveries, and Authorship. I shall disclose to the Company
and I agree to and do hereby assign to the Company, without charge, all my
rights, title, and interest in and to any and all inventions and discoveries
that I may make, solely or jointly with others, while in the employ of The
Coca‑Cola Company, that relate to or are useful or may be useful in connection
with business of the character carried on or contemplated by the Company, and
all my rights, title, and interest in and to any and all domestic and foreign
applications for patents as well as any divisions or continuations thereof
covering such inventions and discoveries and any and all patents granted for
such inventions and discoveries and any and all reissues, extensions, and
revivals of such patents; and upon request of the Company, whether during or
subsequent to my employment with The Coca‑Cola Company, I shall do any and all
acts and execute and deliver such instruments as may be deemed by the Company
necessary or proper to vest all my rights, title, and interest in and to said
inventions, discoveries, applications, and patents in the Company and to secure
or maintain such applications, patents,






--------------------------------------------------------------------------------




reissues, extensions, and/or revivals thereof. All necessary and proper expenses
in connection with the foregoing shall be borne by the Company, and if services
in connection therewith are performed at the Company’s request after termination
of my employment with The Coca‑Cola Company, the Company will pay reasonable
compensation for such services. Any inventions and discoveries relating to the
Company’s business made by me within one year after termination of my employment
with The Coca‑Cola Company shall be deemed to be within this provision, unless I
can prove that the same were conceived and made following said termination and
such conception or invention is not based upon or related to any Trade Secrets,
as defined herein, received pursuant to my employment with The Coca‑Cola
Company.


Attached is a list of patent applications and unpatented inventions made prior
to my employment with The Coca‑Cola Company, which I agree is a complete list
and which I desire to remove from the operation of this Agreement.
    
I also hereby assign to the Company, without charge, all my rights, title, and
interest in and to all original works of authorship filed in any tangible form,
prepared by me, solely or jointly with others, within the scope of my employment
with The Coca‑Cola Company. In addition, the Company and I hereby agree that any
such original work of authorship that qualifies as a “work made for hire” under
the U.S. copyright laws shall be a “work made for hire” and shall be owned by
the Company.


7.    Governing Law. This Agreement shall be construed, interpreted, and applied
in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of law or giving effect to the choice-of-law provisions
thereof or any other jurisdiction.


8.    Mandatory Forum Selection.


(a)    Subject to and as limited by Paragraph 8(b) below, any legal action
related to or arising out of this Agreement shall be brought exclusively in the
federal or state courts located in the State of Delaware. The Company and I both
irrevocably consent to such exclusive jurisdiction and irrevocably waive, to the
fullest extent permitted by applicable law, any objection either may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.
Finally, I waive formal service of process and agree to accept service of
process worldwide;






--------------------------------------------------------------------------------






(b)    The Company and I agree that any dispute arising out of, in connection
with, or relating to this Agreement, including with respect to my employment by
the Company or the termination of such employment and any dispute as to the
validity, interpretation, construction, application or enforcement of any
provision of this Agreement, shall be resolved by binding individual (not class,
collective, or consolidated) arbitration under the Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association; provided,
however, that dispositive motions shall be allowed, discovery shall be conducted
in accordance with the Federal Rules of Civil Procedure, and the arbitrator
shall decide how to apportion costs associated with the arbitration. The Company
and I further agree that the arbitrator(s) shall construe, interpret, and apply
this Agreement in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of law and without giving effect to the
choice-of-law provisions thereof or any other jurisdiction;


(c)    The Company and I agree that the arbitration required by this Paragraph 8
shall occur in Wilmington, Delaware; provided, however, that I can elect to have
the arbitration occur in Georgia so long as I agree not to challenge or
otherwise contest in any forum, whether arbitration or judicial, the application
of the laws of the State of Delaware to the resolution of any dispute governed
by this Paragraph 8;


(d)    The Company and I agree that any arbitration conducted under this
Paragraph 8 shall be conducted confidentially; and


(e)    The Company and I agree that nothing in this Paragraph 8 shall prevent
either the Company or me from seeking interim equitable relief in the federal or
state courts of the State of Delaware to aid and give effect to the arbitration
required by this Paragraph 8.


9.    Severability. In the event that any provision of this Agreement is found
to be invalid or unenforceable by a court of law or other appropriate authority,
the invalidity or unenforceability of such provision shall not affect the other
provisions of this Agreement, which shall remain in full force and effect, and
that court or other appropriate authority shall modify the provisions found to
be unenforceable or invalid so as to make them enforceable, taking into account
the






--------------------------------------------------------------------------------




purposes of this Agreement and the nationwide and international scope of the
Company’s business.


10.    Waiver. No waiver of any provision of this Agreement shall be effective
unless pursuant to a writing signed by me and the Company, and such waiver shall
be effective only in the specific instance and for the specific purpose stated
in the writing.


11.    Tolling. Provided that I have not been enjoined from breaching any of the
terms of this Agreement, the time periods set forth in Paragraphs 3 and 4 above
shall be tolled upon the filing of a lawsuit or arbitration challenging the
enforceability of this Agreement until the aforementioned dispute is resolved
and all periods for appeal have expired. In no event, however, shall the time
periods in Paragraphs 3 and 4 be tolled for more than one year.


12.    Outstanding Obligations. I represent and warrant that my acceptance and
commencement of employment with the Company does not breach any contractual,
fiduciary, or other obligation I owe to any third party, including any former
employer.


13.    Assignment. This Agreement shall inure to the benefit of the Company,
allied companies, successors and assigns, or nominees of the Company, and I
specifically agree to execute any and all documents considered convenient or
necessary to assign transfer, sustain and maintain inventions, discoveries,
copyrightable material, applications, and patents, both in this and foreign
countries, to and on behalf of the Company.


I HAVE READ THIS AGREEMENT IN ITS ENTIRETY AND, INTENDING TO BE LEGALLY BOUND, I
HEREBY VOLUNTARILY ACCEPT AND AGREE TO ITS TERMS.






--------------------------------------------------------------------------------






/s/ Glen Walter                
Employee Signature


Glen Walter                    
Print Name


12/14/12                    
Date










